 1   Joshua Tropper
     jtropper@bakerdonelson.com
 2   California Bar No. 112240
     Baker, Donelson, Bearman,
 3   Caldwell & Berkowitz, PC
     Monarch Plaza, Suite 1600
 4   3414 Peachtree Road, N.E.
     Atlanta, GA 30356
 5   Telephone 404-223-2210
     Facsimile 404-238-9610
 6
     Attorneys for Counterclaim Defendant
 7   DeFoor Brothers LLC
 8   Marc N. Bernstein (SBN 145837)
     mbernstein@blgrp.com
 9   Richard A. DeLiberty (SBN 203754)
     rdeliberty@blgrp.com
10   THE BUSINESS LITIGATION GROUP, P.C.
     150 Spear Street, Suite 800
11   San Francisco, CA 94105
     Telephone: 415.765.6633
12   Facsimile: 415.283.4804
13   Attorneys for Defendant and Counterclaimant
     Ken Gangbar Studio Inc.
14

15
                                     UNITED STATES DISTRICT COURT
16
                               NORTHERN DISTRICT OF CALIFORNIA
17

18
     KEVIN BARRY FINE ART ASSOCIATES.,              Case No. 4:18-CV-03358-HSG
19   California corporation
                                                    SECOND STIPULATION EXTENDING
20                      Plaintiff,                  TIME FOR COUNTERCLAIM
                                                    DEFENDANT DEFOOR BROTHERS, LLC
21            v.                                    TO ANSWER OR OTHERWISE RESPOND
                                                    TO FIRST AMENDED COUNTERCLAIMS
22                                                  OF KEN GANGBAR STUDIO INC.;
     KEN GANGBAR STUDIO INC. a Canadian             ORDER
     CORPORATION,                                   Current Response Date: March 6, 2020
23
                                                    New Response Date:     March 13, 2020
24                      Defendants.

25
     KEN GANGBAR STUDIO INC. a
26   Canadian Corporation,
27
                                              -1-            CASE NO. 4:18-CV-03358-HSG
28     SECOND STIPULATION EXTENDING TIME FOR COUNTERCLAIM DEFENDANT DEFOOR BROTHERS, LLC TO
       ANSWER OR OTHERWISE RESPOND TO FIRST AMENDED COUNTERCLAIMS OF KEN GANGBAR STUDIO
       INC.

     4849-0465-6310v2
 1                      Counterclaimant,
 2            v.
 3   KEVIN BARRY FINE ART ASSOCIATES,
     et al.
 4

 5            Counterclaim Defendants.

 6
              Pursuant to Civil Local Rule 6-1, Defendant and Counterclaimant Ken Gangbar Studio
 7
     Inc. (“KGSI”) and Counterclaim Defendant DeFoor Brothers, LLC (“DeFoor Brothers”) hereby
 8
     STIPULATE AND AGREE as follows:
 9
              WHEREAS, Plaintiff Kevin Barry Fine Art Associates (“KBFAA”) filed its complaint in
10
     this action against KGSI on or about June 6, 2018.
11
              WHEREAS, KGSI filed an Answer and Counterclaims against KBFAA and other
12
     individuals on August 7, 2019. (Dkt. 18.) KGSI subsequently filed its First Amended
13
     Counterclaims on January 24, 2020, naming, among others, DeFoor Brothers as a Counterclaim
14
     Defendant. (Dkt. 130).
15
              WHEREAS, DeFoor Brothers was served with the Summons and First Amended
16
     Counterclaims on or about January 30, 2020. A Stipulation Extending Time for Counterclaim
17
     Defendant DeFoor Brothers, LLC to Answer or Otherwise Respond to First Amended
18
     Counterclaims of Ken Gangbar Studio Inc. was entered on February 20, 2020 making the current
19
     deadline to respond to KGSI’s First Amended Counterclaims March 6, 2020.
20
              WHEREAS, the Parties are actively negotiating an amicable resolution and have agreed
21
     that DeFoor Brothers shall be granted a second extension of time to answer or otherwise respond
22
     to KGSI’s First Amended Counterclaims until March 13, 2020. This extension will not alter the
23
     date of any event or any deadline fixed by Court Order.
24
              WHEREAS, the parties agree and stipulate that the filing of this stipulation does not
25
     waive or otherwise prejudice any rights DeFoor Brothers may have to assert lack of personal
26
     jurisdiction or any other defense in this action.
27
                                                -2-                  CASE NO. 4:18-CV-03358-HSG
28     SECOND STIPULATION EXTENDING TIME FOR COUNTERCLAIM DEFENDANT DEFOOR BROTHERS, LLC TO
       ANSWER OR OTHERWISE RESPOND TO FIRST AMENDED COUNTERCLAIMS OF KEN GANGBAR STUDIO
       INC.

     4849-0465-6310v2
 1            NOW THEREFORE, the parties hereby STIPULATE and AGREE that DeFoor Brothers
 2 shall have until Friday, March 13, 2020 to answer or otherwise respond to KGSI’s First

 3 Amended Counterclaims.

 4

 5   DATED: March 6, 2020                       BAKER, DONELSON BEARMAN, CALDWELL
                                                & BERKOWITZ, PC
 6

 7

 8                                              By: /s/Joshua Tropper
                                                     Joshua Tropper
 9
10                                                   Attorneys for Counterclaim Defendant DeFoor
                                                     Brothers LLC
11

12
     DATED: March 6, 2020                         THE BUSINESS LITIGATION GROUP, P.C.
13

14

15                                              By: /s/Marc N. Bernstein
                                                     Marc N. Bernstein
16

17                                                   Attorneys for Defendant and Counterclaimant
                                                     Ken Gangbar Studio Inc.
18

19

20
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
21

22
     DATED: 3/6/2020
23                                              ___________________________________________
                                                JUDGE HAYWOOD S. GILLIAM, JR. OF THE
24                                              UNITED STATES DISTRICT COURT, NORTHERN
                                                DISTRICT OF CALIFORNIA
25

26

27
                                            -3-                 CASE NO. 4:18-CV-03358-HSG
28     SECOND STIPULATION EXTENDING TIME FOR COUNTERCLAIM DEFENDANT DEFOOR BROTHERS, LLC TO
       ANSWER OR OTHERWISE RESPOND TO FIRST AMENDED COUNTERCLAIMS OF KEN GANGBAR STUDIO
       INC.

     4849-0465-6310v2
